United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-924
Issued: August 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 7, 2013 appellant, through his attorney, filed an application for review of a
December 4, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
In this decision, the hearing representative affirmed the termination of his compensation benefits
on the grounds that he no longer was disabled or had residuals of his work-related conditions
sustained in an October 21, 2011 motor vehicle accident. This case was assigned OWCP File
No. xxxxxx345. The hearing representative also reviewed evidence in appellant’s prior
occupational disease claim for a bilateral knee condition, assigned File No. xxxxxx382.1 She
advised OWCP to combine the files on the basis that adjudication of the instant case would
require frequent reference to the earlier claim. The case record presently before the Board,
however, is limited to evidence in File No. xxxxxx345.
Having duly reviewed the matter, the Board finds that the case is not in posture for
decision. According to OWCP’s procedures, cases should be combined when correct
adjudication of the issues depends on frequent cross-reference between files.2 For example, if a
1
2

Appellant alleged that he sustained a bilateral knee condition due to repetitive climbing of steps.

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.3 In the instant case, appellant filed
a timely appeal of a December 4, 2012 decision terminating his compensation under File No.
xxxxxx345 on the grounds that he no longer was disabled or had residuals due to his workrelated left knee contusion, inter alia. Previously, he filed an occupational disease claim,
assigned File No. xxxxxx382, for a condition affecting the same part of the body. In her
December 4, 2012 decision, the hearing representative considered evidence from File No.
xxxxxx382 and directed combining the files. In the instant appeal, for a full and fair
adjudication, these two OWCP claims should be combined consistent with OWCP procedures.
On remand OWCP shall combine File Nos. xxxxxx345and xxxxxx382 and, following
this and other development deemed necessary, issue an appropriate decision.
IT IS HEREBY ORDERED THAT the December 4, 2012 decision of the Office of
Workers’ Compensation Programs be remanded for further action consistent with this order of
the Board.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

Id. at Chapter 2.400.8(c)(1).

2

